DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/21, 6/18/21, 3/16/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al (Pub No: 2018/0262259).



As to claim 1, Sano teaches a transmission mode determination method for a User Equipment (UE) (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) in a user apparatus), comprising: 
transmitting change information to a network side device, wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], the user apparatus transmits count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).

As to claim 2, Sano teaches wherein subsequent to transmitting the change information to the network side device, the transmission mode determination method further comprises: receiving feedback information from the network side device (Sano, [0048], the user receives fed back information from the base station); and setting a transmission mode indicated in the feedback information as a current transmission mode (Sano, [0048], the user apparatus set receiving to use the number of reception antennas and scheduling (modulation/coding)), wherein the feedback information is transmitted through one of physical layer signaling (Sano, [0054], physical layer signaling)

As to claim 3, Sano teaches wherein the feedback information is used to indicate whether the desired transmission mode is allowed (Sano, [0048], the fed back information is an indication the number of reception antennas is acceptable).

As to claim 5, Sano teaches wherein prior to transmitting the change information to the network side device, the transmission mode determination method further comprises: determining the desired transmission mode in accordance with transmission mode influencing factors, wherein the transmission mode influencing factors comprise at least one of a remaining battery of the UE (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 6, Sano teaches further comprising, upon the receipt of the feedback information, reporting channel-related parameters to the network side device in accordance with the transmission mode indicated in the feedback information, wherein the channel-related parameters comprise at least one of a Channel Quality Indicator (CQI), a Rank Indication (RI), a Precoding Matrix Indicator (PMI), and a Layer Indicator (LI) device (Sano, [0048], the user receives fed back information from the base station RI, PMI CQI).

As to claim 7, Sano teaches wherein the desired transmission mode is associated with a serving cell (Sano, Fig 1, [0024], the antennas of the user apparatus are associated with the area served by the base station eNB. Fed back information is for the cell of the eNB CQI, [0048]).

As to claim 8, Sano teaches further comprising: transmitting at least one of an attribute of the uplink service and an attribute of the downlink service to the network side device (Sano, [0029-30], the signal transmitted also includes values (attributes) for individually setting reception antennas capable (service in uplink/downlink)).

As to claim 10, Sano teaches a transmission mode determination method for a network side device (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) for communication by a base station to a user apparatus), comprising: 
receiving change information from a User Equipment (UE), wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], receiving from the user apparatus count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).

As to claim 11, Sano teaches wherein subsequent to receiving the change information from the UE, the transmission mode determination method further comprises: determining feedback information in accordance with the change information; and transmitting the feedback information to the UE, so that the UE sets a transmission mode indicated in the feedback information as a current transmission mode (Sano, [0048], the user receives fed back information from the base station).

As to claim 12, Sano teaches wherein the feedback information is used to indicate whether the desired transmission mode is allowed (Sano, [0048], the fed back information is an indication the number of reception antennas is acceptable).

As to claim 13, Sano teaches wherein the determining the feedback information in accordance with the change information comprises: determining the feedback information in accordance with the change information and transmission mode influencing factors (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 14, Sano teaches wherein the transmission mode influencing factors comprise at least one of a remaining battery of the UE (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 15, Sano teaches wherein the desired transmission mode is associated with a serving cell (Sano, Fig 1, [0024], the antennas of the user apparatus are associated with the area served by the base station eNB. Fed back information is for the cell of the eNB CQI, [0048]).

As to claim 16, Sano teaches further comprising: receiving at least one of an attribute of the uplink service and an attribute of the downlink service from the UE (Sano, [0029-30], the signal transmitted also includes values (attributes) for individually setting reception antennas capable (service in uplink/downlink)).

As to claim 17, Sano teaches wherein the feedback information is transmitted through one of physical layer signaling (Sano, [0054], physical layer signaling)

As to claim 19, Sano teaches a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor (Sano, [0026], a UE with processor and memory), wherein the processor is configured to execute the computer program so as to implement a transmission mode determination method for the UE (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) in a user apparatus), comprising: 
transmitting change information to a network side device, wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], the user apparatus transmits count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).

As to claim 20, Sano teaches a network side device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor (Sano, [0025], a base station with processor and memory), wherein the processor is configured to execute the computer program so as to implement the transmission mode determination method according to claim 10 (Sano, see citations for claim 10 above).

Allowable Subject Matter
Claims 4, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al (Pub No: 2019/0045575) [0019][0055].
Choi et al (Pub No: 2018/0124746) [0280][0320].
Homchaudhuri et al (Pub No: 2017/0041869) [0011]-[0020].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469